office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-147244-05 cc tege eb ec uil 409a the honorable j dennis hastert u s house of representatives washington dc attention chris sarley dear mr hastert this letter is in response to your inquiry dated date on behalf of your constituent ---- ------------ ---- ------ wrote to you about the impact of sec_409a of the internal_revenue_code the code on his control of his financial_assets and our position in recent taxpayer guidance on the application of sec_409a to stock appreciation rights the enactment of sec_409a of the code the congress added sec_409a to the code as sec_885 of the american_jobs_creation_act_of_2004 pub law no 118_stat_1418 the law provides that all amounts deferred under a nonqualified_deferred_compensation_plan for all taxable years are includible in gross_income to the extent they are not subject_to a substantial_risk_of_forfeiture and were not previously included in gross_income unless the taxpayer meets certain requirements the law also includes rules applicable to certain trusts or similar arrangements associated with nonqualified_deferred_compensation where such arrangements are outside of the united_states or are restricted to the provision of benefits in connection with a decline in the financial health of the sponsor sec_409a of the code ------------believes that sec_409a violates his financial freedom and prohibits him from directing his financial_assets in ways that allow him to maximize the financial benefit minimize tax consequences adjust to market changes and react to personal financial needs the law contains explicit rules explaining how taxpayers can defer compensation without incurring a n immediate and additional tax_liability including rules about the timing and manner of initial elections to defer compensation the timing a nd manner of payments of deferred_compensation a nd how to change the time or form of a scheduled payment before receiving the payment the legislative_history on sec_409a states the following about the reasoning underlying the adoption of the provision the congress was aware of the popular use of deferred_compensation arrangements by executives to defer current taxation of substantial amounts of income many nonqualified_deferred_compensation arrangements had developed which allowed improper deferral of income executives often used arrangements that allowed deferral of income but also provided security of future payment and control_over amounts deferred for example nonqualified_deferred_compensation arrangements often contained provisions that allowed participants to receive distributions upon request subject_to forfeiture of a minimal amount ie a haircut provision the congress was aware that since the concept of a rabbi_trust was developed techniques had been used that attempted to protect the assets from creditors despite the terms of the trust for example the trust or fund would be located in a foreign jurisdiction making it difficult or impossible for creditors to reach the assets while the general tax principles governing deferred_compensation were well established the determination whether a particular arrangement effectively allowed deferral of income was generally made on a facts and circumstances basis there was limited specific guidance with respect to common deferral arrangements the congress believed that it was appropriate to provide specific rules regarding whether deferral of income inclusion should be permitted the congress believed that certain arrangements that allow participants inappropriate levels of control or access to amounts deferred should not result in deferral of income inclusion the congress believed that certain arrangements such as offshore trusts which effectively protect assets from creditors should be treated as funded and not result in deferral of income inclusion staff of joint comm on taxation 109th cong general explanation of tax legislation enacted in the 108th congre sec_469 comm print subject_to certain transitional rules sec_409a generally is effective for deferrals of compensation occurring on or after date notice_2005_1 - initial taxpayer guidance under sec_409a on date we issued notice_2005_1 i r b published as modified on date as the initial taxpayer guidance on sec_409a notice_2005_1 defined nonqualified_deferred_compensation for purposes of sec_409a so that taxpayers could know which types of arrangements sec_409a covered in addition notice_2005_1 provided certain transition relief some that the statute directed macro form rev department of the treasury - internal_revenue_service us to provide and some that we believed was necessary to provide taxpayers time and flexibility to adapt to the new code provision ----------- has questioned certain statements in notice_2005_1 about the application of sec_409a to stock appreciation rights_stock appreciation rights generally involve arrangements under which an employee or other service provider is granted the right to the payment of an amount equal to the appreciation on a predetermined number o f shares of stock for example an employer may grant an employee a stock_appreciation_right on shares of stock if the stock appreciates by dollar_figure and the employee exercises the right the employee would have the right to a dollar_figure payment stock appreciation rights are often economically similar to stock_options the legislative_history indicates that congress did not intend sec_409a to apply to the grant of an option on employer stock with an exercise price that is equal to or greater than the fair_market_value of the underlying stock on the date of grant if the arrangement does not include a deferral feature other than the option holder’s right to exercise the option in the future h_r conf_rep no pincite based on this lang uage in the legislative_history taxpayers questioned whether the exclusion of certain stock_options from coverage under sec_409a would apply to stock appreciation rights notice_2005_1 q a-4 d extended the exclusion from coverage under sec_409a to certain stock appreciation rights that we felt most closely resembled stock_options this included only stock appreciation rights on employer stock where such stock was traded on an established_securities_market and the payment upon exercise could only be made in stock not in cash accordingly stock appreciation rights on employer stock that was not traded on an established_securities_market could be subject_to taxation under sec_409a recently issued proposed_regulations we received many comments criticizing our position on the application of sec_409a to stock appreciation rights in particular some argued that the application of sec_409a to stock appreciation rights issued by non-publicly traded corporations but not to rights issued by publicly traded corporations created an unfair advantage for publicly traded corporations this was particularly true they argued because many non- publicly traded corporations could not issue stock to employees and thus they did not have the alternative of issuing stock_options that would be excluded from potential taxation under sec_409a of the code we considered all of these comments in formulating the recently issued proposed_regulations under sec_409a see fed reg date the proposed_regulations would exclude from coverage under sec_409a stock appreciation rights that are substantially_similar to stock_options that meet the exclusion requirements this exclusion applies regardless of whether the stock appreciation rights are issued on stock traded on an established_securities_market and regardless of whether the employer settles the stock_appreciation_right in stock or cash macro form rev department of the treasury - internal_revenue_service i hope this information is helpful to ----------- if you have further questions please call me at -------------------- or ------------------------ id ------------- of my staff at -------------- ---- ------- sincerely nancy j marks associate chief_counsel division counsel tax exempt government entities macro form rev department of the treasury - internal_revenue_service
